Title: To Alexander Hamilton from William S. Smith, 23 December 1799
From: Smith, William Stephens
To: Hamilton, Alexander


Union Brigade [Scotch Plains, New Jersey] December 23, 1799. “… I have not seen the Contractor, for a fortnight. I suspect he does not like the rotundity of my Phiz. I have been much fretted by his supplies. I have of course several times refused them—& have for Some time past, made it the duty of the field officer of the day, regularly, to inspect the provisions on the day’s of Issue, and report, when necessary.… But the Contract itself, is to me, a constant source of anxiety, the quality of neither beef, pork or fall meat, is their designated, and he is at liberty to furnish any thing under the denomination of flour, which will pass as such. I candidly do not suppose, there ever was a Similar Contract made, So much in favour of the Contractor & so much at the expence of the soldier—look at it attentively, & I am sure it must strike you, in the same point of light. He has it further in his option to furnish the troops, with five day’s bread, out of seven, in lieu of flour—it is not expressed of what that bread is to be made, it is however generally made, not of flour, but of midlings,—there is no plainer proof of the advantage he has over the soldier, on this particular subject, than to attend to the arrangement the Contractor has made with the Baker—a man well versed in the arts of his profession, which are neither few or small. He the Baker, on an arrangement with the Contractor leaves his domicil and pursuits of business at Elizabeth town, where to my certain knowledge he has resided since the close of the last war, to establish himself in the Vicinity of this Camp, to bake for the troops, upon being allowed one half the resulting profits of the business, which, upon clear calculation, between them, was stated on an average, to be three Hundred & eighty dollars pr. month, of course, they each divide pr. month one Hundred & ninety Dollars at the expence of the Soldier, exclusive of what they make, by furnishing the officers with bread, which to be sure, in some instances is of a better quality, but 4 times out of 7 bad. I attribute the want of health amongst some of our men, to the badness of their bread, & the thinness of the beef, the age of creatures to be killed for the use of troops, should be expressed, & not force them to receive the beef of Stears & Heifers, from 18 Months to 30 months old, for tho’ the beef may look well still the flesh of such young creetures is Void of nourishment, bears no proportion to the weight of their bone, being often scarcely one quarter of an inch on the rib. How can these things be at present remedied; & the secretary of war has signed it.”
